Title: Sunday July the 15th 1781.
From: Adams, John Quincy
To: 


       This morning at about four o’clock we set off from Coblentz for Francfort, Where we arriv’d at 8 ½ o’clock, the distance is 84 English Miles; All the way, the roads are mountainous till you get within about 10 Miles of Frankfort, and then you come upon a very large plain. The roads till the plain are in general very bad; but the soil is good, and cultivated in some places. On this plain we saw some fields of Indian corn, which was the best I have seen in Europe, tho by no means so large and fine as that in America.
       From the Spectator (continued from yesterday).
      